Gregory C. Milton filed, in the county court, a civil complaint against the city of Boston and others, alleging that he was falsely arrested and beaten by Boston police officers in 1988 and 1990. He also filed additional papers in which he requested relief pursuant to G. L. c. 211, § 3. A single justice denied relief under c. 211, § 3, and Milton appeals.
The single justice did not commit a clear error of law or abuse his discretion in denying relief under c. 211, § 3, because the specific types of relief sought by Milton were either beyond the authority of this court under c. 211, § 3, or were not shown to be warranted on this record. “It is well settled that *1017this court will not reverse an order of a single justice in the absence of an abuse of discretion or clear error of law.” Greco v. Suffolk Div. of the Probate & Family Court Dep’t, 418 Mass. 153, 156 (1994).
Krisna M. Basu, Assistant Corporation Counsel, for city of Boston & others.
Judith S. Yogman, Assistant Attorney General, for the Attorney General.
Gregory C. Milton, pro se.
On appeal, Milton also raises numerous issues, arguments, and requests for relief that were not before the single justice and, therefore, are beyond the limited scope of this appeal. We do not address those matters. See Campiti v. Commonwealth, 426 Mass. 1004, 1005 (1997); Sinai v. Plymouth Div. of the Probate & Family Court Dep’t, 425 Mass. 1021 (1997).
The single justice’s denial of relief under G. L. c. 211, § 3, is affirmed. With respect to Milton’s civil complaint, an order shall be entered in the county court transferring the complaint to the Superior Court in Suffolk County, nunc pro tunc August 8, 1997, the date it was received by this court. We express no view as to whether the complaint was timely or meritorious; those issues may be litigated in the Superior Court.

So ordered.

The case was submitted on briefs.